Opinion issued April 11, 2006










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–05–00979–CV
____________

IN RE MOHAMMED MALEKZADEH, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION ON REHEARINGRelator Mohammed Malekzadeh filed both a petition and supplemental petition
for a writ of mandamus complaining of Judge Rynd’s alleged trial rulings—including
Judge Rynd’s alleged refusal to (1) alter a bill of costs issued by the clerk of the
Fourteenth Court of Appeals in connection with a previous appeal, (2) enforce the
portion of the divorce decree allegedly requiring relator’s ex-wife to return items
relator sent her in connection with an application for writ of habeas corpus he planned
to file challenging his criminal convictions, and (3) to grant injunctive relief directing
relator’s ex-wife to use his last name in connection with their children.


  Relator has
an appeal pending in the Fourteenth Court of Appeals.  See Malekzadeh v.
Malekzadeh, No. 14–05–00113–CV (Tex. App.—Houston [14th Dist.] filed Feb. 1,
2005).
          On January 12, 2006, we denied the petition for a writ of mandamus as
supplemented.  Relator has filed a motion for rehearing.  We grant the motion and
vacate our previous denial of his petition.  We will request the Texas Supreme Court
to transfer this case to the Fourteenth Court of Appeals so this original proceeding
may be considered by that court in conjunction with the pending appeal.
 
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Hanks.